
	

113 S455 IS: To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to transport individuals to and from facilities of the Department of Veterans Affairs in connection with rehabilitation, counseling, examination, treatment, and care, and for other purposes.
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 455
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Mr. Tester (for himself,
			 Mr. Chambliss, Mr. Begich, and Mr.
			 Moran) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to transport individuals to and from facilities
		  of the Department of Veterans Affairs in connection with rehabilitation,
		  counseling, examination, treatment, and care, and for other
		  purposes.
	
	
		1.Transportation of individuals
			 to and from facilities of Department of Veterans Affairs
			(a)In
			 generalChapter 1 of title
			 38, United States Code, is amended by inserting after section 111 the following
			 new section:
				
					111A.Transportation
				of individuals to and from Department facilities
						(a)Transportation
				by SecretaryThe Secretary
				may transport any person to or from a Department facility or other place in
				connection with vocational rehabilitation, counseling required by the Secretary
				pursuant to chapter 34 or 35 of this title, or for the purpose of examination,
				treatment, or
				care.
						.
			(b)Conforming
			 amendmentSubsection (h) of section 111 of such title is—
				(1)transferred to
			 section 111A of such title, as added by subsection (a);
				(2)redesignated as
			 subsection (b);
				(3)inserted after
			 subsection (a) of such section; and
				(4)amended by
			 inserting Transportation
			 by third-Parties.— before The
			 Secretary.
				(c)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 1 of such title is amended by inserting
			 after the item relating to section 111 the following new item:
				
					
						111A. Transportation of
				individuals to and from Department
				facilities.
					
					.
			
